                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                        Case No.18-cv-01474-HSG
                                                        Plaintiff,
                                   8
                                                                                            ORDER FOR JURY MEALS DURING
                                                   v.                                       DELIBERATIONS
                                   9

                                  10     GOODFELLOW TOP GRADE,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           IT IS HEREBY ORDERED that, pursuant to the Guide to Judiciary Policy, the Clerk’s

                                  14   Office shall furnish lunch for the members of the jury for each day the jury is in deliberations.

                                  15           IT IS SO ORDERED.

                                  16

                                  17   Dated: September 6, 2019

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Rev.03/19
